DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/28/19 and 09/18/2020 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: para [0026], “Spring clip 52” should be change to –Spring clip 62--.  
Appropriate correction is required.
Claim Objections
Claims 2-9, 11-12, and 17 are objected to because of the following informalities:  
Regarding claims 2-9, 11-12, and 17, the phases “the rotating assembly as set forth in claim” lack of antecedent basis.
Regarding claim 9, “register” in line 2 should be change to –resistor--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 13-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf et al. (US 9,312,742 B2) in view of Brust et al. (US 2014/0226383 A1), further in view of Lacaze (US 2007/0013243 A1).
Regarding claim 1, Grosskopf teaches a rotor pack for a generator comprising: an exciter rotor (16, fig 1) rotating with a shaft (12); 

    PNG
    media_image1.png
    411
    784
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    194
    511
    media_image2.png
    Greyscale


a positive bus (34B) and a negative bus (34A) extending from said rectifier assembly (fig 3 below), with said negative bus (34A) extending into a negative rail (48) on a connection assembly (20, bus 34A extending into rail 48 via connection terminal 60A, col 4 ln 35-40), and 

    PNG
    media_image3.png
    141
    545
    media_image3.png
    Greyscale


said positive bus (34B) connecting into a positive rail (52) on said connection assembly (20, bus 34B extending into rail 52 via connection terminal 62A, col 4 ln 49-54)


    PNG
    media_image4.png
    115
    555
    media_image4.png
    Greyscale


and said negative (48) and positive rails (52) connected to a main field winding (22, col 5 ln 28-30). 

    PNG
    media_image5.png
    174
    438
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    781
    908
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    401
    766
    media_image7.png
    Greyscale


However, Grosskopf does not teach said negative rail is in contact with said shaft to provide a ground connection for said negative rail, said negative and positive rails are formed of a metal.
Brust teaches a coaxial rotating rectifier package assembly for generator having a rectifier assembly (200, fig 2A) with a negative rail (202) and positive rail (204) wherein said negative rail (202) is in contact with a shaft (106) to provide a ground connection for said negative rail (202, para [0018]) to eliminate number of fasteners, and reduce part count (para [0026]).

    PNG
    media_image8.png
    466
    530
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    177
    423
    media_image9.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grosskopf’s rotor pack with said negative rail is in contact with said shaft to provide a ground connection for said negative rail as taught by Brust.  Doing so would eliminate number of fasteners, and reduce part count (para [0026]).
Furthermore, Grosskopf in view of Brust does not teach said negative and positive rails are formed of a metal.
Lacaze teaches a high current rotating exciter having a negative and positive rails (1 and 2, fig 1) are formed of a metal (aluminum, para [0048]) to enhance light weight rotor  (para [0048]) so that reduce manufacturing cost.

    PNG
    media_image10.png
    350
    526
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grosskopf in view of Brust’s rotor pack with said negative and positive rails are formed of a metal as taught by Lacaze.  Doing so would enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Regarding claim 2, Grosskopf in view of Brust and Lacaze teaches the claimed invention at set for in claim 1, except for the added limitation of said positive rail and said negative rail are formed of aluminum.
Lacaze further teaches the negative and positive rails (1 and 2, fig 1) are formed of aluminum (see annotation para [0048] above) to enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grosskopf in view of Brust and Lacaze’s rotor pack with said positive rail and negative rail are formed of aluminum as further taught by Lacaze.  Doing so would enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Regarding claim 7, Grosskopf in view of Brust and Laceze teaches the claimed invention at set for in claim 1, Grosskopf further teaches said positive bus (34B) is connected to a positive pin (62A) in said connection assembly (20, see fig 4 below), said positive pin (62A) is connected to provide a connection to a positive spring clip (66B) received in a pocket (68B) in an insulator (44), and a positive electric connection (30B) connected to said positive spring clip (66B), said positive electric connection (30B) extending radially outwardly from said positive spring clip(66B)  to provide a positive connection to said main field (22).

    PNG
    media_image6.png
    781
    908
    media_image6.png
    Greyscale


Regarding claim 13, Grosskopf teaches a high speed generator comprising:
an exciter rotor (16, fig 1) rotating with a shaft (12);
a rectifier assembly (18) in electric communication with said exciter rotor (16) to receive AC current and rectify the AC current into a DC voltage (col 2 ln 55-60, see annotations in rejected claim 1 above), a positive bus (34B) and a negative bus (34A) extending from said rectifier assembly (fig 3), with said negative bus (34A) extending into a negative rail (48) on a connection assembly (20, bus 34A extending into rail 48 via connection terminal 60A, col 4 ln 35-40), and said positive bus (34B) connecting into a positive rail (52) on said connection assembly (20, bus 34B extending into rail 52 via connection terminal 62A, col 4 ln 49-54) and said negative (48) and positive rails (52) connected to a main field winding (22, col 5 ln 28-30). However, Grosskopf does not teach an exciter stator surrounding an exciter rotor and a main stator surrounding a main field winding, and said negative rail is in contact with said shaft to provide a ground connection for said negative rail, said negative and positive rails are formed of a metal.
Brust teaches a coaxial rotating rectifier package assembly for generator having an exciter stator (104, fig 1) surrounding an exciter rotor (106) and a main stator (102) surrounding a main field winding (114, see examiner annotation fig 1 below), a rectifier assembly (200, fig 2A) with a negative rail (202) and positive rail (204) wherein said negative rail (202) is in contact with a shaft (106) to provide a ground connection for said negative rail (202, para [0018]) to eliminate number of fasteners, and reduce part count (para [0026]).

    PNG
    media_image11.png
    505
    817
    media_image11.png
    Greyscale



    PNG
    media_image8.png
    466
    530
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grosskopf’s rotor pack with said negative rail is in contact with said shaft to provide a ground connection for said negative rail as taught by Brust.  Doing so would eliminate number of fasteners, and reduce part count (para [0026]).
Furthermore, Grosskopf in view of Brust does not teach said negative and positive rails are formed of a metal.
Lacaze teaches a high current rotating exciter having a negative and positive rails (1 and 2, fig 1) are formed of a metal (aluminum, see annotation para [0048] above) to enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grosskopf in view of Brust’s rotor pack with said negative and positive rails are formed of a metal as taught by Lacaze.  Doing so would enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Regarding claim 14, Grosskopf in view of Brust and Laceze teaches the claimed invention at set for in claim 13, except for the added limitation of said positive rail and said negative rail are formed of aluminum.
Lacaze further teaches the negative and positive rails (1 and 2, fig 1) are formed of aluminum (see annotation para [0048] above) to enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Grosskopf in view of Brust and Lacaze’s rotor pack with said positive rail and negative rail are formed of aluminum as further taught by Lacaze.  Doing so would enhance light weight rotor (para [0048]) so that reduce manufacturing cost.
Regarding claim 19, Grosskopf in view of Brust and Laceze teaches the claimed invention at set for in claim 13, Grosskopf further teaches a ceramic suppression resistor (50) is biased against positive raid (52, fig 4, col 4 ln 22-23).

    PNG
    media_image12.png
    254
    552
    media_image12.png
    Greyscale


Allowable Subject Matter
Claims 3-6, 8-9, 15-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the record of prior art by itself or in combination with other reference does not show a rotor pack for a generator comprising, inter alia, “said negative bus is connected to a negative pin in said connection assembly, said negative pin is connected to provide a connection to a negative spring clip received in a pocket in said negative rail, and a negative electric connection extending radially outwardly from said negative rail to provide a negative connection to said main field winding” as recited in claims 3 and 15, or “said negative rail including a groove receiving a plug from said insulator, and said positive spring clip received within a pocket in said plug” as recited in claim 8, or “a bias force on said ceramic suppression resistor is provided by a metal retention spring received in a bore in said negative rail, and in contact with said negative rail” as recited in claims 9 and 20.
Claims 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show as recited in claim 10, a rotor pack for a generator comprising: 
an exciter rotor rotating with a shaft; 
a rectifier assembly in electric communication with said exciter rotor to receive AC current and rectify the AC current into a DC voltage, a positive bus and a negative bus extending from said rectifier assembly, with said negative bus extending into a negative rail on a connection assembly, and said positive bus connecting into a positive rail on said connection assembly, said negative and positive rails are formed of a metal;
said negative and positive rails connected to a main field winding; and 
said negative bus is connected to a negative pin in said connection assembly, said negative pin is connected to provide a connection to a negative spring clip received in a pocket in said negative rail, and a negative electric connection extending radially outwardly from said negative rail to provide a negative connection to said main field winding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Osborn et al. (US 7,586,224 B2) teaches rectifier assembly includes individual diodes arranged to form a full-wave bridge such that the silicon wafers of the diodes are loaded in compression. As so arranged, the centrifugal forces add to the compression forces on the diodes and on the electrical contacts therewith. The three-phase (AC) input conductors are connected by conductive straps which connect the diodes through to DC (+/-) terminal ring outputs. One surface of each of the diodes is in electrical contact with a conductive strap which then connects with the individual (AC) phases of an exciter rotor winding. The opposing surface of the diode contacts the ring diode pad on either the DC (+/-) output terminal ring. Two conductive posts, each of which are connected to only one of the DC (+/-) output terminal rings permit external connection to a main rotor winding.
Lemmers et al. (US 2010/0283357 A1) teaches rectifier assembly includes first and second housings surrounding a pair of electrical rings. Each of the electrical rings communicates with a pin. Bolts secure a spring to hold diodes against an inner wall of the electrical rings. The first housing includes openings opposed to the bolts to allow access to the bolts for tightening the bolts to hold the spring, and bias the diodes against the inner periphery of the electrical rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834